Exhibit 99.1 United States Oil Fund, LP Monthly Account Statement For the Month Ended November 30, 2009 Statement of Income (Loss) Income Realized Trading Gain (Loss) $ 192,216,530 Unrealized Gain (Loss) on Market Value of Futures (196,835,930 ) Interest Income 83,315 ETF Transaction Fees 13,000 Total Income (Loss) $ (4,523,085 ) Expenses Investment Advisory Fee $ 764,653 Tax Reporting Fees 228,000 Brokerage Commissions 134,330 Legal Fees 44,869 NYMEX License Fee 39,709 Audit Fees 13,151 Prepaid Insurance Fees 9,504 Non-interested Directors' Fees and Expenses 9,159 SEC & FINRA Registration Fees 7,500 Total Expenses $ 1,250,875 Net Gain (Loss) $ (5,773,960 ) Statement of Changes in Net Asset Value Net Asset Value Beginning of Period 11/1/09 $ 1,995,942,365 Additions (9,200,000 Units) 362,370,690 Withdrawals (3,600,000 Units) (147,023,430 ) Net Gain (Loss) (5,773,960 ) Net Asset Value End of Period $ 2,205,515,665 Net Asset Value Per Unit (56,300,000 Units) $ 39.17 To the Limited Partners of United States Oil Fund, LP: Pursuant to Rule 4.22(h) under the Commodity Exchange Act, the undersigned represents that, to the best of his knowledge and belief, the information contained in the Account Statement for the month ended November 30, 2009 is accurate and complete. /s/ Howard Mah Howard Mah Chief Financial Officer United States Commodity Funds LLC, General Partner of United States Oil Fund, LP United States Commodity Funds LLC 1320 Harbor Bay Parkway Suite 145 Alameda, CA 94502
